Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:  
In the last phrase of each of the independent claim, same limitation has been repeated, as follows: “and the report configuration information and the report configuration information”.
Appropriate correction is required.

Response to Arguments
Applicant’s first argument with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On p. 12 last para. to p. 13 second to last para., Applicants argue that Examiner-cited portion of Ko describe provision of CSI-RS sequence itself, not parameters to generate a CSI-RS as amended. Examiner now cited a different portion of the same para. 105
Applicant's second argument filed 14 April 2021 have been fully considered but they are not persuasive.
On p. 13 last para. to p. 14 para. 1, Applicants argue that Chai fails to disclose the amended claim limitation of “a measurement report for the event that is generated based on a measure RSVP of CSI-RS according to the measurement configuration information, and the threshold according to the report configuration.”  The Examiner is unsure where the cited portion of Chai Applicant quoted in p. 14 para. 1, & respectfully disagrees based on the following:
The Examiner clearly read that Chai describing the following claim features:
receive, from the UE via the transceiver, a measurement report for the event that is based on a measured RSRP (Chai, fig. 2 #204, reporting the measured values based on #202 step of obtaining the CSI-RSRP. See also para. 86);
the RSRP of the CSI is according to the measurement configuration information (fig. 2 #201-202 and para. 78-81, especially para. 81: “The UE may use the CSI-RS configuration information of different measured cells to measure the CSI-RS and obtain the CSI-RSRP and/or CSI-RSRQ of the measured cells”);
Examiner has used Etemed for fulfilling the following amended features:
measurement reports is generated based on the threshold(para. 52, “CSI-based RRM measurement reporting can be.. event driven. In event drive reporting, triggers [thresholds] can be configured to control when a report is made from the UE to the eNB.”, where the threshold is according to report configuration information (para. 50, “..parameters used to configured CSI-RS.. a1-Threshold, a2-Threshold, a4-Threshold, a5-Threshold1, a5-Threshold2, threshold-RSRP, threshold-RSRQ..” Hence, this second/final argument is also fulfilled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chai (US 2014/0112184) in view of Ko (US 2014/0226509) and Etemad (US 2013/0322273).
	Regarding claim 1, Chai describes a base station for measurement configuration in a wireless communication system (fig. 4 #40), the base station comprising: 
a transceiver;  and a controller (fig. 10, transceiving unit #1001 & updating unit #1002) configured to: 
transmit, to a user equipment (UE) via the transceiver, measurement configuration information including frequency information and channel state information reference signal (CSI-RS) information (para. 64 or 92, configuration information includes frequency field & resource configuration information of CSI-RS), the CSI-RS information including a physical cell identifier (ID) (para. 9, physical cell identity (PCI)), a CSI-RS index (para. 63, configuration index number of the CSI-RS configuration info),
transmit, to the UE via the transceiver, report configuration information, and receive, from the UE via the transceiver, a measurement report for the event that is generated based on a measured reference signal received power (RSRP) of the CSI-
Chai fails to further explicitly describe:
measurement configuration information including information for generation of CSI-RS sequence.
Ko also describes transmission channel measurement configuration for CSI-RS (fig. 11), further describing:
measurement configuration information including information for generation of CSI-RS sequence (para. 105, UE perform & report CSI-RS measurements based on received CSI-RS configuration such as CSI-RS’s downlink subframe index, time-frequency location of CSI-RS RE, etc.)
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the measurement configuration information sent by base station to UE in Chai to include sequence generation information for a CSI-RS as in Ko.
The motivation for combining the teachings is that this effectively improves transmission rate + throughput + increasing coverage while raising multiplexing gain (Ko, para. 2-3).
Chai also fails to further explicitly describe:

the threshold is according to report configuration information.
Etemad also describes CSI-RS measurement reporting for CoMP (abstract), further describing:
Etemed for fulfilling the following amended features:
measurement reports is generated based on the threshold (para. 52, “CSI-based RRM measurement reporting can be.. event driven. In event drive reporting, triggers [thresholds] can be configured to control when a report is made from the UE to the eNB.”, where the threshold is according to report configuration information (para. 50, “..parameters used to configured CSI-RS.. a1-Threshold, a2-Threshold, a4-Threshold, a5-Threshold1, a5-Threshold2, threshold-RSRP, threshold-RSRQ..” 
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the configuration fore measurement report of Chai to include a threshold for an event as in Etemad.
The motivation for combining the teachings is that this enables RRM measurements in CoMP transmission & reception (Etemad, abstract).
Regarding claim 2, Chai describes:
wherein the CSI-RS information further includes information on transmission timing for the CSI-RS (para. 63, CSI-RS configuration information comprises the time field used for reporting).
Regarding claim 3, Chai and Etemad combined describe: 
wherein the measurement configuration information further includes a cell individual offset for the threshold for the event fig. 5 & para. 50, the A3-offset for use of UE reporting the CSI-RS based RRM measurements to the eNB periodically or based on an event, measurement extended for CRS (cell-specific) reference-signals).
Regarding claim 4, Chai describes:

Regarding claim 5, Chai and Etemad combined describe:
wherein the measurement report is generated in case that a measurement result of CSI-RS becomes better than the threshold (para. 46, CSI-RS measurement report is generated when neighbor cell value is a offset higher (threshold) than current cell).

Method for base station claims 6-10 comprises same limitations as recited in base station apparatus claims 1-5. Hence, they are rejected under the same rationale.
User Equipment (UE) apparatus claims 11-15 comprises reciprocal but equivalent limitations for steps performed from/to base station apparatus recited in 1-5 respectively.  Hence, they are rejected under the same rationale.
Method for user UE claims 16-20 comprises limitations recited in UE apparatus claims 11-15.  Hence, they are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469